Case 1:21-cv-01015-SOH-BAB Document 32               Filed 08/19/21 Page 1 of 3 PageID #: 219




                         IN THE UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF ARKANSAS
                                 EL DORADO DIVISION

 MARCO GUIRLANDO                                                                     PLAINTIFF

 v.                                   Case No. 1:21-cv-1015

 OUCHITA COUNTY JAIL, et al.                                                     DEFENDANTS

                                             ORDER

        Before the Court is a Report and Recommendation filed on June 30, 2021, by the Honorable

 Barry A. Bryant, United States Magistrate Judge for the Western District of Arkansas. ECF No.

 28. Regarding Plaintiff’s Second Amended Complaint (ECF No. 22), Judge Bryant Recommends

 that some claims proceed, some claims be dismissed with prejudice, some claims be dismissed

 without prejudice, and that Ouachita County be substituted in place of Ouachita County Jail (OCJ)

 as a Defendant. ECF No. 28, p. 20-21.

        Plaintiff has not filed objections to the Report and Recommendation, and the time to object

 has passed.   See 28 U.S.C. § 636(b)(1).      Upon review, the Court adopts the Report and

 Recommendation (ECF No. 28) in toto. Accordingly, regarding Plaintiff’s Second Amended

 Complaint (ECF No. 22), it is ORDERED that:

        1) Ouachita County be substituted in place of the OCJ as a Defendant;

        2) All claims against Defendants Corporal McDonald and Jerry Juneau be DISMISSED

        WITHOUT PREJUDICE;

        3) Claim One for denial of medical care against Defendants Nurse Jane Doe in both

        individual and official capacities PROCEED;
Case 1:21-cv-01015-SOH-BAB Document 32                Filed 08/19/21 Page 2 of 3 PageID #: 220




       4) Claim Two for excessive force against Defendants Owens, Erwing, and Norwood in

       both individual and official capacities be DISMISSED WITH PREJUDICE for failure

       to state a claim;

       5) Claim Three (a)(i) for failure to protect and retaliation for filing grievances against

       Defendants Owens, John doe, Norwood and Ellis PROCEED in their individual capacity

       and the claims against them in their official capacity be DISMISSED WITHOUT

       PREJUDICE;

       6) Claim Three (a)(ii) for interference with legal mail PROCEED against Defendant

       Owens in his individual capacity only and the official capacity claims against him be

       DISMISSED WITHOUT PREJUDUCE.

       7) Claim Three (a)(iii) for violation of due process in placing Plaintiff in solitary

       confinement against Defendants Norwood and Owens in both individual and official

       capacity PROCEED;

       8) Claim Three (a)(iv) for unlawful conditions of confinement against Defendants

       Norwood, Owens, and City Tele Coin in both individual and official capacities

       PROCEED;

       9) Claim Three (a)(v) for denial of medical care in both individual and official capacities

       be DISMISSED WITHOUT PREJUDICE;

       10) Claim Three (a)(vi) for denial of access to the courts against Defendants Owens and

       Norwood in their individual capacity PROCEED and the official capacity claims be

       DISMISSED WITHOUT PREJUDICE;

       11) Claim Three (b) against OCJ for denial of newspapers and other reading material

       PROCEED;



                                                 2
Case 1:21-cv-01015-SOH-BAB Document 32               Filed 08/19/21 Page 3 of 3 PageID #: 221




       12) Claim Three (c) against OCJ for interfering with Plaintiff right to exercise his religion

       PROCEED;

       13) Claim Three (d) for “Due Process – Equal Protection Law” in both individual and

       official capacities be DISMISSED WITH PREJUDICE; and

       14) Claim Three (e) for violation of the “Federal Privacy Act (Fourth Amendment)” against

       Ouachita County be DISMISSED WITH PREJUDICE.

 IT IS SO ORDERED, this 19th day of August, 2021.

                                                             /s/ Susan O. Hickey
                                                             Susan O. Hickey
                                                             Chief United States District Judge




                                                 3
